TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00068-CV


In the Matter of H. S.




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. JV01252, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant H. S. was adjudicated delinquent and placed on probation.  About two
years later, the trial court signed an order modifying H. S.'s disposition, sending him to the Texas
Youth Commission for an indeterminate amount of time.  H. S. filed a timely notice of appeal but
has now filed a motion stating that he wishes to withdraw his notice of appeal and asking us to
dismiss the appeal.  See Tex. R. App. P. 42.1, 42.2.  We grant the motion and dismiss the appeal.

					___________________________________________
					David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed on Appellant's Motion
Filed:   June 8, 2012